 


109 HRES 267 IH: Providing for consideration of the bill (H.R. 376) to amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate fair prices for Medicare prescription drugs on behalf of Medicare beneficiaries.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 267 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Ms. Hooley submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 376) to amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate fair prices for Medicare prescription drugs on behalf of Medicare beneficiaries. 
 
 
That immediately after the adoption of this resolution the Speaker shall, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 376) to amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate fair prices for Medicare prescription drugs on behalf of Medicare beneficiaries. The first reading of the bill shall be dispensed with. All points of order against the bill and against its consideration are waived (except those arising under clause 7 of rule XVI). General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
 
